DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Issue of 2nd Non-Final Office Action
As the introduction of the Kamada (US Publication 2012/0119565 A1) to the rejections of independent claims 1 and 19 was not necessitated by an amendment to the claims, this Office Action is a 2nd Non-Final Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US Publication 2018/0299004 A1) in view of Kamada (US Publication 2012/0119565 A1).
Regarding claims 1-5, Ohno et al. (from here on just referred to as Ohno) discloses a bicycle rear sprocket comprising:



a smaller sprocket (SS9, see figures 2-3) having a smaller total tooth-space number (see figures 2-3); and

a larger sprocket (SS8, see figures 2-3 and 5) having a larger total tooth-space number (see figures 2-3 and 5) that is larger than the smaller total tooth-space number by at least one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween (see figure 3) in an axial direction (D2, see figure 3) with respect to a rotational center axis (A1, see figure 3) of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area (considered the area of upshifting facilitation recess 28, see paragraphs 0061-0062) configured to facilitate an upshifting operation (see paragraph 0062) in which a bicycle chain (16) is shifted from the larger sprocket toward the smaller sprocket (see paragraph 0062), the at least one upshifting facilitation area including:

an upstream tooth (36, see figure 5) having a first recessed portion (considered the portion of recess 28 in proximity to tooth 36, see figure 5);

an intermediate tooth (34, see figure 5) adjacent to the upstream tooth without another tooth therebetween in a circumferential direction (see figure 5) with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction (see figure 5), the intermediate tooth having a second recessed portion (considered the portion of recess 28 in proximity to tooth 34, see figure 5); and

a downstream tooth (32, see figure 5) adjacent to the intermediate tooth without another tooth therebetween in the circumferential direction (see figure 5) and provided on a downstream side of the intermediate tooth in the circumferential direction (see figure 5), the intermediate tooth being disposed between the upstream tooth and the downstream tooth in the circumferential direction (see figure 5), the downstream tooth having at least one of a third recessed portion (considered the portion of at least one of the third recessed portion and the chamfered portion being separated from the second recessed portion (as the chamfered portion, as shown in figure 9, is separated from the second recessed portion, see figures 9 and 5). 

Ohno does not explicitly disclose a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one.

Kamada discloses a sprocket support structure comprising a sprocket arrangement (see figures 3-4).  Kamada teaches that the sprocket arrangement of figures 3-4 comprises at least five sprockets (S’6-S’10) that differ in teeth by one (see paragraph 0037).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify all of the sprockets of the sprocket arrangement of Ohno (including the larger sprocket and smaller sprocket) to differ in teeth by one, to provide a sprocket arrangement with at least 5 sprockets that differ in teeth by one as taught by Kamada, and/or to provide a sprocket arrangement that allows for a gradually increase/decrease in gear transmission ratios to the bicycle rider during use. 

With the bicycle sprocket arrangement of Ohno, the second recessed portion of the intermediate tooth is configure to facilitate initial disengagement of a pair of opposed inner link plates of the bicycle chain from the intermediate tooth toward the smaller sprocket in the upshifting operation, regarding claim 2.

With the bicycle sprocket arrangement of Ohno, the first recessed portion of the upstream tooth is configure to facilitate initial disengagement of a pair of opposed outer link plates of the bicycle chain from the upstream tooth toward the smaller sprocket in the upshifting operation, regarding claim 3.

regarding claim 4.

With the bicycle sprocket arrangement of Ohno, the second recessed portion of the intermediate tooth is configure to facilitate initial disengagement of a pair of opposed outer link plates of the bicycle chain from the intermediate tooth toward the smaller sprocket in the upshifting operation if the at least one of the third recessed portion and the chamfered portion of the downstream tooth facilitates initial disengagement of a pair of opposed inner link plates of the bicycle chain from the downstream tooth toward the smaller sprocket in the upshifting operation, and the pair of opposed outer link plates is adjacent to the pair of opposed inner link plates without another pair of opposed inner or outer link plates of the bicycle chain, regarding claim 5.

Regarding claim 10, Ohno further shows wherein the downstream tooth has the third recessed portion (considered the portion of recess 28 in proximity to tooth 32, see figure 5).
Regarding claims 12-13, Ohno further shows that the tooth 32 has a chamfered portion (considered the chamfered portion at the outer radial end of tooth 32, to the left of W21, inclined toward SS9, as shown in figure 9) at the radially outermost end of the tooth (see figure 9).  As shown in figure 9, the chamfered portion of tooth 32 is inclined from the radially outermost end of the tooth 32 toward the smaller sprocket (SS9).  Ohno further shows that the upstream tooth (36) has the same structure as the tooth 32 (see paragraph 0077).
Regarding claim 16, Ohno furthers shows the upstream tooth (36) being asymmetric when viewed in the axial direction (see figures 4-5).
Regarding claim 17, Ohno furthers shows the intermediate tooth (34) being asymmetric when viewed in the axial direction (see figures 4-5).
Regarding claim 18, Ohno furthers shows the downstream tooth (32) being asymmetric when viewed in the axial direction (see figures 4-5).

Regarding claim 19, Ohno et al. (from here on just referred to as Ohno) discloses a bicycle rear sprocket comprising:

A bicycle sprocket arrangement comprising:

a smaller sprocket (SS9, see figures 2-3) having a smaller total tooth-space number (see figures 2-3); and

a larger sprocket (SS8, see figures 2-3 and 5) having a larger total tooth-space number (see figures 2-3 and 5) that is larger than the smaller total tooth-space number by at least one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween (see figure 3) in an axial direction (D2, see figure 3) with respect to a rotational center axis (A1, see figure 3) of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area (considered the area of upshifting facilitation recess 28, see paragraphs 0061-0062) configured to facilitate an upshifting operation (see paragraph 0062) in which a bicycle chain (16) is shifted from the larger sprocket toward the smaller sprocket (see paragraph 0062), the at least one upshifting facilitation area including:

an upstream tooth (36, see figure 5) having a first recessed portion (considered the portion of recess 28 in proximity to tooth 36, see figure 5);

an intermediate tooth (34, see figure 5) adjacent to the upstream tooth without another tooth therebetween in a circumferential direction (see figure 5) with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction (see figure 5), the intermediate tooth having a second recessed portion (considered the portion of recess 28 in proximity to tooth 34, see figure 5); and

at least one of a third recessed portion (considered the portion of recess 28 in proximity to tooth 32, see figure 5) and a chamfered portion (considered the chamfered portion at the outer radial end of tooth 32, to the left of W21, inclined toward SS9, as shown in figure 9).

Ohno does not explicitly disclose a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one.

Kamada discloses a sprocket support structure comprising a sprocket arrangement (see figures 3-4).  Kamada teaches that the sprocket arrangement of figures 3-4 comprises at least five sprockets (S’6-S’10) that differ in teeth by one (see paragraph 0037).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify all of the sprockets of the sprocket arrangement of Ohno (including the larger sprocket and smaller sprocket) to differ in teeth by one, to provide a sprocket arrangement with at least 5 sprockets that differ in teeth by one as taught by Kamada, and/or to provide a sprocket arrangement that allows for a gradually increase/decrease in gear transmission ratios to the bicycle rider during use. 

Regarding claim 20, Ohno further shows the at least one of the third recessed portion and the chamfered portion being separated from the second recessed portion (as the chamfered portion, as shown in figure 9, is separated from the second recessed portion, see figures 9 and 5). 


Claim 1, 6-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US Publication 2016/0059930 A1) in view of Kamada (US Publication 2012/0119565 A1).
Regarding claim 1, Fukunaga discloses a bicycle sprocket and bicycle sprocket assembly  comprising:

A bicycle sprocket arrangement comprising:

a smaller sprocket (S4, see figure 2) having a smaller total tooth-space number (see figure 2); and

a larger sprocket (S3, see figures 2-3) having a larger total tooth-space number (see figures 2-3) that is larger than the smaller total tooth-space number by at least one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween (see figure 2) in an axial direction (see figure 2) with respect to a rotational center axis (A, see figure 2) of the bicycle sprocket arrangement, the larger sprocket having at least one upshifting facilitation area (considered the area of recess 26, tooth 50, tooth 49, and tooth 48, as shown in figure 4, also see paragraph 0056) configured to facilitate an upshifting operation (see paragraph 0056) in which a bicycle chain (C) is shifted from the larger sprocket toward the smaller sprocket (see paragraph 0056), the at least one upshifting facilitation area including:

an upstream tooth (50, see figure 4) having a first recessed portion (considered the portion of recess 26 in proximity to tooth 50, see figure 4);

an intermediate tooth (49, see figure 3) adjacent to the upstream tooth without another tooth therebetween in a circumferential direction (see figure 4) with respect to the rotational center axis and provided on a downstream side of the upstream tooth in the circumferential direction (see figure 4), the intermediate tooth having a second recessed portion (considered the portion of recess 26 in proximity to tooth 49, see figure 4); and

at least one of a third recessed portion and a chamfered portion (considered the chamfered portion at the outer radial end of tooth 48, as shown in figures 4 and 7), the at least one of the third recessed portion and the chamfered portion being separated from the second recessed portion (as the chamfered portion is separated from the second recessed portion, as shown in figure 4). 

Fukunaga does not explicitly disclose a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one.

Kamada discloses a sprocket support structure comprising a sprocket arrangement (see figures 3-4).  Kamada teaches that the sprocket arrangement of figures 3-4 comprises at least five sprockets (S’6-S’10) that differ in teeth by one (see paragraph 0037).

At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify all of the sprockets of the sprocket arrangement of Fukunaga (including the larger sprocket and smaller sprocket) to differ in teeth by one, to provide a sprocket arrangement with at least 5 sprockets that differ in teeth by one as taught by Kamada, and/or to provide a sprocket arrangement that allows for a gradually increase/decrease in gear transmission ratios to the bicycle rider during use. 

Regarding claim 6, Fukunaga further shows the downstream tooth has the chamfered portion (considered the chamfered portion at the outer radial end of tooth 48, as shown in figures 4 and 7).
Regarding claim 7, Fukunaga further shows the downstream tooth is free of the third recessed portion (see figures 4 and 7).
Regarding claim 8, Fukunaga further shows the chamfered portion of the downstream tooth is provided to at least a radially outermost end of the downstream tooth (see figures 4 and 7).
Regarding claim 9, Fukunaga further shows the chamfered portion of the downstream tooth is inclined from the radially outermost end of the downstream tooth toward the smaller sprocket with respect to the rotational center axis (see figures 4 and 7).
Regarding claims 19-20, as these claims together comprise the same claim subject matter as claim 1, these claims are rejected as discussed above in the rejection of claim 1.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno et al. (US Publication 2018/0299004 A1) in view of Kamada (US Publication 2012/0119565 A1) as applied to claims 1-5, 10, 12-13, and 16-20 above, and further in view of Iwai et al. (US Publication 2018/0194431 A1).
Regarding claims 14-15, Ohno does not explicitly disclose the intermediate tooth (34) has a chamfered portion provided to at least a radially outermost end of the intermediate tooth, and the chamfered portion of the intermediate tooth is inclined from the radially outermost end of the intermediate tooth toward the smaller sprocket with respect to the rotational center axis.
Iwai et al. (from here on just referred to as Iwai) discloses a sprocket (112, see figure 23) comprising one of upshifting teeth (174A-174D, see figure 23) with an upshifting chamfer (104, see figure 23).  Iwai teaches of providing the upshifting chamfer to facilitate the upshifting operation from a larger sprocket (112, see figure 21) to a smaller sprocket (113, see figure 21).
At the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the intermediate tooth of Ohno by providing a chamfered portion to at least a radially outermost end of the intermediate tooth, and the provided chamfered portion of the intermediate tooth is inclined from the radially outermost end of the intermediate tooth toward the smaller sprocket with respect to the rotational center axis, to provide a upshifting chamfer to facilitate the upshifting operation from a larger sprocket to a smaller sprocket, as taught by Iwai.


Response to Arguments
Applicant's arguments filed September 27, 2021 (see Remarks of 09/27/2021) have been fully considered but they are not persuasive.
Applicants argue:

“The Applicant submits that neither Ohno et al. nor ‘930 Fukunaga disclose or even suggest a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween in an axial direction with respect to a rotational center axis of the bicycle sprocket arrangement, as recited in independent claims 1 and 19 of the present application.

With regard to the anticipation rejection based on Ohno et al., the Office Action asserts that sprocket (SS9) corresponds to the recited smaller sprocket and the sprocket (SS8) corresponds to the recited larger sprocket. However, a total tooth number of the smaller sprocket (SS9) is 16 while a total tooth number of the larger sprocket (SS8) is 18. Thus, the different between them is two. (See, e.g., FIG. 2 of Ohno et al.) Thus, “by one” of the recited limitation “a larger sprocket having a larger total tooth-space number that is larger than the smaller total tooth-space number by one, the larger sprocket being adjacent to the smaller sprocket without another sprocket therebetween in an axial direction with respect to a rotational center axis of the bicycle sprocket arrangement” is not disclosed in Ohno et al.”, see page 5 line 15 to page 6 line 5.

The Examiner respectfully does not agree because neither Ohno et al. nor Fukunaga 930’ are being relied upon for the limitation of “by one”.  As discussed above Kamada (US Publication 2012/0119565 A1), that has been introduced in this office action, teaches a sprocket arrangement (S’6-S’10) that differ in teeth by one.  One benefit of providing a sprocket arrangement with teeth that differ by one would be to provide a sprocket arrangement that allows for a gradually increase/decrease in gear transmission ratios to the bicycle rider during use.

Regarding the arguments to Fukunaga 620’ (starting on page 7 line 1 to page 8 last line), the arguments to this reference are considered moot as Fukunaga 620’ is no longer being applied in the rejections to the claims.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Ohno et al. (US Publication 2018/0299004 A1), Fukunaga (US Publication 2016/0059930 A1), Kamada (US Publication 2012/0119565 A1) are considered the closest prior art references to the claimed invention of dependent claim 11.

None of these references disclose nor would be obvious to the limitations of dependent claim 11, in conjunction with the limitations of independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JJC/						/MICHAEL R MANSEN/                                                                                                Supervisory Patent Examiner, Art Unit 3654